Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Basov (Reg. No. 42,303) on 1/14/2022.

The application has been amended as follows: 

Listing of Claims:
1.  (Currently Amended)  An electronic device comprising:
	a control circuitry that determines whether or not a voltage of a battery is greater than a predetermined threshold before a power supply capability of the electronic device is changed from a first power supply capability to a second power supply capability lower than the first power supply capability, and changes the power supply capability from the first power supply capability to the second power supply capability if the voltage of the battery is not greater than the predetermined threshold, in a case where 
	a display device that displays information indicating that the first operation mode is going to be unavailable if the power supply capability of the electronic device is changed to the second power supply capability lower than the first power supply capability, in a case where the operation mode of the electronic device is the first operation mode and the voltage of the battery is not greater than the predetermined threshold, 
wherein the first operation mode is a moving image mode, and the second operation mode is a still image mode.

5.  (Currently Amended)  A method comprising:
	determining whether or not a voltage of a battery is greater than a predetermined threshold before a power supply capability of an electronic device is changed from a first power supply capability to a second power supply capability lower than the first power supply capability, 
changing the power supply capability from the first power supply capability to the second power supply capability if the voltage of the battery is not greater than the predetermined threshold, in a case where an operation mode of the electronic device is a first operation mode different from a second operation mode; and
	displaying information indicating that the first operation mode is going to be unavailable if the power supply capability of the electronic device is changed to the second power supply capability lower than the first power supply capability, in a case ,
wherein the first operation mode is a moving image mode, and the second operation mode is a still image mode.

6.  (Currently Amended)  A non-transitory storage medium that stores a program causing a computer to execute a method, the method comprising:
	determining whether or not a voltage of a battery is greater than a predetermined threshold before a power supply capability of an electronic device is changed from a first power supply capability to a second power supply capability lower than the first power supply capability, 
changing the power supply capability from the first power supply capability to the second power supply capability if the voltage of the battery is not greater than the predetermined threshold, in a case where an operation mode of the electronic device is a first operation mode different from a second operation mode; and
	displaying information indicating that the first operation mode is going to be unavailable if the power supply capability of the electronic device is changed to the second power supply capability lower than the first power supply capability, in a case where the operation mode of the electronic device is the first operation mode and the voltage of the battery is not greater than the predetermined threshold,
wherein the first operation mode is a moving image mode, and the second operation mode is a still image mode.



15. (Cancelled).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134. The examiner can normally be reached Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DANNY CHAN/Primary Examiner, Art Unit 2186